                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No.: 19-cv-02177-NYW

OLIVER BIEWALD, an individual,

                           PLAINTIFF,

v.

SEP SOFTWARE CORPORATION SYSTEMS, INC., d/b/a SEP SOFTWARE
CORPORATION, a Delaware for-profit corporation; SEP AG, a German for-profit corporation;
and TIMOTHY ALAN WAGNER, an individual,


                           DEFENDANTS.


                                  MOTION TO WITHDRAW
                           AS COUNSEL OF RECORD FOR PLAINTIFF


        Kate W. Beckman of Bryan E. Kuhn, Counselor at Law, P.C., hereby respectfully moves

the Court to grant her leave to withdraw as counsel of record for the Plaintiff, Oliver Biewald,

pursuant to D.C. COLO.LAttyR 5(b), and in support thereof, states the following:

        1.      Pursuant to D.C.COLO.LCivR 7.1(b)(4) this motion does not require conferral.

        2.      Ms. Beckman is no longer associated with the law firm of Bryan E. Kuhn,

Counselor at Law, P.C.

        3.      Plaintiff will continue to be represented in this matter by Bryan E. Kuhn, counsel

of record for Plaintiff.
       4.      Undersigned counsel requests that all Notices of Electronic Filing issued in this

matter be terminated with respect to counsel. Bryan E. Kuhn, Esq., will continue to receive

notice of all documents filed in this case from the Court or from the opposing counsel or parties.

       5. Pursuant to D.C.COLO.L.AttyR 5(b), a certificate of service is attached hereto

evidencing service of this Motion on all counsel of record, any unrepresented party, and Plaintiff.

       Wherefore, the undersigned respectfully requests that the Court grant Kate W. Beckman,

Esq. leave to withdraw as counsel for Plaintiff in the instant action.

Respectfully submitted this 27th day of January, 2020.

                                              BRYAN E. KUHN, COUNSELOR AT LAW, P.C.

                                              Original pleading bearing original signature maintained in the
                                              offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                              s/ Kate W. Beckman
                                              Kate W. Beckman, Esq. #42416
                                              1660 Lincoln St., Ste. 2330
                                              Denver, Colorado 80264
                                              Telephone: (303) 424-4286
                                              Fax Number: (303) 425-4013
                                              Kate.Beckman@beklegal.com
                                              ATTORNEYS FOR PLAINTIFF
                             CERTIFICATE OF SERVICE
     I hereby certify that on January 27, 2020, a true and accurate copy of the foregoing
MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF was filed via
CM/ECF Filer, and served upon counsel for Defendant(s) via email, addressed as follows:

      Dale Parrish, Esq.
      James W. Noland, Esq.
      Edward Dale Parrish PC
      3000 Youngfield Street, Suite 364
      dale@parrishlaw.co
      ATTORNEY FOR DEFENDANT WAGNER

      With a copy via email to: Oliver Biewald

                                          BRYAN E. KUHN, COUNSELOR AT LAW, P.C.
                                          Original pleading bearing original signature maintained
                                          in the offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                          /s/ Kate W. Beckman____________________
                                          Kate W. Beckman, Esq. #42416
                                          1660 Lincoln Street, Suite 2330
                                          Denver, Colorado 80264
                                          (p) (303) 424-4286 (f) (303) 425-4013
                                          Kate.Beckman@beklegal.com
                                          ATTORNEYS FOR PLAINTIFF
